DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Previous Rejections
Applicants' arguments, filed 28 February 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goutayer et al. (US Patent Application Publication 2014/0045949) in view of Elementis (“A Comparison of Meadowfoam Seed Oil and Jojoba Oil,” 2011, pages 1-21) and Tournilhac (European Patent Publication EP 1 386 600).
	Goutayer et al. disclose compositions with drops of a first phase dispersed in a second phase, where between the drops and the continuous layer there is a coacervate layer formed around the drops by the inclusion of a first and a second precursor polymer (abstract). One example has the drops made from 33 wt% of the fatty solvent isononyl isononate and water as the external phase, with the shell coacervate layer being prepared from an amino-silicone cationic polymer and a polyacrylic anionic polymer (example 6). The resultant drops are monodispersed and have a diameter of 1 mm.
Additional oils taught by Goutayer et al. for the oily phase include be vegetable oils (paragraphs [242-243]). However, the specific characteristics of the vegetable oil (such as having greater than 90% of the fatty acids present have 18 carbons) is not taught. 
	Also, Goutayer et al. teaches that the core (i.e. the fatty phase) surrounded by the shell can be gelled (paragraph [115]). However, the way this phase is gelled (i.e. by using a gelling agent) is not taught therein.
	Elementis discusses Meadowfoam seed oil and its uses in personal care products (page 1, first paragraph). Meadowfoam oil has just C20 and C22 fatty acids (page 4), and thus reads upon the instantly recited oil having greater than 90% of the fatty acids present have 18 carbons. Meadowfoam oil is the most stable vegetable oil in the world (page 20, third paragraph), provides for a smooth application on the skin with a rich feel (page 4, last paragraph). Meadowfoam oil also is shown to be useful in preparing a skin lotion emulsion (page 10, formula 1).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the vegetable oil taught by Elementis as the oil in the composition taught prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Further, doing so would provide for the benefits recognized by Elementis (stability, application, and feel).
Tournilhac discloses cosmetic compositions containing a continuous liquid fatty phase, which is gelled or thickened with at least one dextrin ester (abstract). The dextrin ester, preferably a dextrin palmitate, is useful in from 1 wt% to 50 wt% (paragraphs [37-41]). Further, this gelling agent provides for the advantage of retaining the oils contained in the fatty phase with making it possible to obtain a composition with improved stability and/or with improved shiny (paragraph [22]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the gelling agent taught by Tournilhac to gel the fatty phase in the composition taught by Goutayer et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Additionally, it would have been prima facie obvious to do so to the benefits taught by Tournilhac (obtain a composition with improved stability and/or with improved shiny).
	Instant claim 8 further limits the amount of the gelling agent, and the amount suggested by Tournilhac does not read upon the range instantly recited. However, it does overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-12, 14, 17-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/077,049 in view of Elementis (“A Comparison of Meadowfoam Seed Oil and Jojoba Oil,” 2011, pages 1-21).
The copending claims recite the features instantly recited except for the specific features of the oil employed. Vegetable oil is recited by the copending claims, but the claims do not recite more specific species of vegetable oil. 
Elementis discusses Meadowfoam seed oil and its uses in personal care products (page 1, first paragraph). Meadowfoam oil has just C20 and C22 fatty acids (page 4), and thus reads upon the instantly recited oil having greater than 90% of the fatty acids present have 18 carbons. Meadowfoam oil is the most stable vegetable oil in the world (page 20, third paragraph), provides for a smooth application on the skin with a rich feel (page 4, last paragraph). Meadowfoam oil also is shown to be useful in preparing a skin lotion emulsion (page 10, formula 1).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the vegetable oil taught by Elementis as the oil in the composition recited by the copending claims. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Further, doing so would provide for the benefits recognized by Elementis (stability, application, and feel).


Claims 1-12, 14, 17-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of copending Application No. 16/344,371 in view of Elementis (“A Comparison of Meadowfoam Seed Oil and Jojoba Oil,” 2011, pages 1-21).
The copending claims recite the features instantly recited except for the specific features of the oil employed. Vegetable oil is recited by the copending claims, but the claims do not recite more specific species of vegetable oil. 
Elementis discusses Meadowfoam seed oil and its uses in personal care products (page 1, first paragraph). Meadowfoam oil has just C20 and C22 fatty acids (page 4), and thus reads upon the instantly recited oil having greater than 90% of the fatty acids present have 18 carbons. Meadowfoam oil is the most stable vegetable oil in the world (page 20, third paragraph), provides for a smooth application on the skin with a rich feel (page 4, last paragraph). Meadowfoam oil also is shown to be useful in preparing a skin lotion emulsion (page 10, formula 1).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the vegetable oil taught by Elementis as the oil in the composition recited by the copending claims. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Further, doing so would provide for the benefits recognized by Elementis (stability, application, and feel).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	The Applicant argues that the rejections are not proper. The Applicant states that the instantly claimed combination of ingredients provides for unexpected results not taught by the prior art. There is improved opacification of the continuous aqueous phase, improved adhesion of the drops onto packaging walls, improved drop aggregation, improved leakage, and improved stability.
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner notes that data presented in the instant specification compares argan oil (comparative) to meadowfoam oil (inventive), and there are indeed unexpected differences between the two oils.
However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested.
	Meadowfoam oil has 100% of the fatty acids present with either 20 or 22 carbon atoms (and are a mixture of mono-olefinic and di-olefinic fatty acids). Argan oil is about 88% fatty acids with 18 carbons (mixture of saturated and mono- and di-olefinic fatty acids) with the remainder being C16 stearic acid. The limitation recited by instant claim 1 is that more than 90% of the fatty acids have at least 18 carbon atoms. While the tested oil had 100% of the fatty acids with more than 18 carbon atoms, the comparative example was 88%, which is very close to the range instantly recited, and is in fact closer to the threshold of the range than the meadowfoam oil. No evidence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699